Title: To James Madison from John McAllister, 14 August 1802
From: McAllister, John
To: Madison, James


Letter not found. 14 August 1802, Jonesborough, Tennessee. Acknowledged in Brent to McAllister, 18 Aug. 1802 (DNA: RG 59, DL, vol. 14), and mentioned in Brent to Joseph Anderson, 18 Aug. 1802 (ibid.), as a letter informing JM that a commission for Thomas Stuart for the position of U.S. attorney for the district of Tennessee had been mistakenly sent to a man of that name in Jonesborough who returned it to the post office. Brent directed McAllister, the postmaster at Jonesborough, to send the letter and commission to Joseph Anderson in Jefferson County, Tennessee, who “has just been requested to deliver them to their proper address.” In his letter to Anderson, Brent requested the Tennessee senator “to cause the letter containing the Commission to be delivered to the Gentleman for whom it was intended, as we are entirely ignorant of his address at this place, and it is more than probable that it is known to you.”
